COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER

Appellate case name:       Kenneth Dortch v. Boxer Property Management Corporation

Appellate case number:     01-17-00148-CV

Trial court case number: 2015-10546

Trial court:               333rd District Court of Harris County

         Appellant has neither paid the appellate filing fee nor the fee for preparation of the clerk’s
record. Appellant’s notice of appeal claims that “appellant is presumed indigent and may proceed
without paying costs under Rule 20.1” for purposes of this appeal. But the presumption that
indigent status at trial carries forward on appeal is inapplicable to this case because appellant never
requested to be deemed indigent during trial. See TEX. R. APP. P. 20.1(b) (“A party who filed a
Statement of Inability to Afford Payment of Court Costs in the trial court is not required to pay
costs in the appellate court unless the trial court overruled the party’s claim of indigence in an
order that complies with Texas Rule of Civil Procedure 145.”). Rather that requesting to be found
indigent a trial, appellant filed a post-trial Statement of Inability to Afford Payment of Court Costs
or An Appeal Bond with the trial court regarding appellate costs. Appellee has notified this Court
that it filed an objection with the trial court to appellant’s statement.
        We direct the trial court to rule upon appellant’s Statement of Inability to Afford Payment
of Court Costs or An Appeal Bond and appellee’s objection within 10 days of this order. The
trial-court clerk is directed to file with this Court a clerk’s record on indigence containing the trial
court’s signed order ruling on the Statement of Inability to Afford Payment of Court Costs or An
Appeal Bond and any other documents directly related to the question of the indigence status of
appellant. See TEX. R. APP. P. 34.5(c)(1). The clerk’s record on indigence is due to be filed in the
First Court of Appeals no later than June 30, 2017.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually        Acting for the Court


Date: June 13, 2017